



Exhibit 10.(q)


AMENDED AND RESTATED
SHARED SERVICES AGREEMENT




This AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this “Agreement”), executed
as of December 8, 2017, but effective as of January 1, 2018, is between B. F.
Saul Company, a corporation organized under the laws of the District of Columbia
(“Saul Company,” which definition shall be deemed to include, for purposes of
this Agreement, all consolidated subsidiaries of Saul Company), and Saul
Centers, Inc., a corporation organized under the laws of the State of Maryland
(“Saul Centers,” which definition shall be deemed to include, for purposes of
this Agreement, Saul Holdings Limited Partnership and all of its subsidiaries).
Saul Company and Saul Centers shall collectively be referred to herein as the
“parties.”


RECITALS:


A.     On July 1, 2004, Saul Company and Saul Centers executed a Shared Services
Agreement (as amended, the “Original Shared Services Agreement”), whereby the
parties established certain standards and procedures for sharing costs and
services as more particularly set forth in the Original Shared Services
Agreement.


B.    Saul Company and Saul Centers continue to be engaged in various businesses
involving real estate. The headquarters location and most executive officers of
each of the parties are located at the same address, designated below as
“Headquarters.”


C.    Each of Saul Company and Saul Centers has certain experienced employees,
programs and procedures the use of which by the other party is beneficial. In
connection with the foregoing, Saul Company and Saul Centers have now agreed to
execute and deliver this Agreement to update the policies and procedures
established by the parties pursuant to the Original Shared Services Agreement
and reflect the apportionment of shared business costs, shared employee costs,
and shared services between Saul Centers and Saul Company.


D.     Both parties agree that the following terms represent a fair and
equitable treatment of the costs and benefits to each of the parties with
respect to such time, goods and services.


E.     The parties confirm that this Agreement is intended to amend and restate
the Original Shared Services Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.




1

--------------------------------------------------------------------------------





Exhibit 10.(q)


AGREEMENT:


1.    Agreement to Share Costs. Upon the terms and subject to the conditions
contained herein, Saul Company and Saul Centers hereby agree to provide to the
other party, as applicable, services as more particularly described herein. Each
of the services shall be provided and accepted, in accordance with, and subject
to, the terms, limitations and conditions set forth below. Each party will use
commercially reasonable efforts to provide services to the other party in the
same manner as if it were providing such services on its own account.


2.    Headquarters Costs.


(a)    Headquarters Shared Costs. The headquarters offices of both Saul Company
and Saul Centers are currently located at 7501 Wisconsin Avenue, Bethesda,
Maryland 20814 (such location, until changed by written agreement of an
authorized officer of each of the parties, to be referred to herein as the
“Headquarters”). The parties agree that certain costs of the operation of, and
company operations run from, the Headquarters, as set forth on Schedule 1
attached to this Agreement (collectively, the “Headquarters Shared Costs”) shall
be allocated between Saul Company and Saul Centers on a percentage basis
proportionate to the number of employees employed by each such party
(individually, an “Employee” and collectively, the “Employees”) whose primary
place of employment is the Headquarters. The costs included on Schedule 1 shall
be reviewed by authorized officers of each of the parties on an annual basis (or
more frequently to the extent deemed appropriate by such authorized officers).
The parties acknowledge and agree that certain occupancy costs related to the
Headquarters, such as rent, are the subject of one or more separate agreements,
such as a sublease. Costs covered by such separate agreements are not intended
to be treated under this Agreement.


(b)    Budgeting and Reconciliation. The respective number of Saul Company and
Saul Centers Employees for the purpose of the calculation set forth in this
Section 2 shall be determined prospectively annually on or before the last month
of the calendar year and shall be reviewed as of the end of the second quarter
of the then effective calendar year (or more frequently to the extent deemed
appropriate by authorized officers of each party), and adjusted prospectively
for the second half of the calendar year. For each calendar year, such number
shall be determined, by using the sum of (i) (1) the number of Employees
employed by each party and (2) the number of vacant positions expected to be
filled as of the first business day of the last month in the preceding calendar
year plus (ii) the projected new positions expected to be created and filled
during the current calendar year. For example, for the period from January 1,
2018 through December 31, 2018, such number shall be based on the number of
Employees, vacant positions and new positions projected to be filled of each
party as of the first business day of December, 2017. The parties acknowledge
that the number of Employees may fluctuate from time to time within any quarter,
but, subject to the provisions set forth above for more frequent determinations
by mutual agreement) have agreed that the system of computation described above
in this Section 2 substantially captures the agreement of the parties and is
fair and equitable on an overall basis.


2

--------------------------------------------------------------------------------





Exhibit 10.(q)


(c)    Auditor Space. Saul Company leases certain premises which include one (1)
conference room that is currently fully utilized by outside auditors of Saul
Centers (the “Saul Centers Auditor Space”). Saul Centers shall reimburse Saul
Company for one hundred percent (100%) of the costs of the Saul Centers Auditor
Space (the “Auditor Space Cost”).
3.    Allocated Support Groups Costs.


(a)     Support Groups. The following support groups are divisions within the
Saul Company which perform services for Saul Centers:
(i)
Administration;

(ii)
Information Technology;

(iii)
Corporate Accounting;

(iv)
Internal Audit;

(v)
Financial Reporting;

(vi)
Human Resources;

(vii)
Payroll;

(viii)
Facilities;

(ix)
Finance;

(x)
Construction and Development Accounting; and

(xi)
Office Leasing.

The Residential Division of Saul Centers performs services for Saul Company.
(b)    Support Groups Costs. Commencing on the date hereof and continuing each
year thereafter, Saul Company and Saul Centers shall respectively determine the
annual costs (the “Allocated Support Employee Cost”) of each employee in the
Support Groups (individually, an “Allocated Support Employee” and collectively,
the “Allocated Support Employees”). The Allocated Support Employee Cost will be
calculated by adding the following:


(i)
annual base salary paid by the employer of such Allocated Support Employee;

(ii)
annual bonus or other financial incentive paid by the employer to the Allocated
Support Employee;

(iii)
annual employer contributions based on the amount of cash compensation such as
social security tax and retirement account matching; and

(iv)
other expenses of the home department of the Allocated Support Employee based on
the average cost per person in his or her applicable Support Group, which shall
include all rent, office expenses, professional fees, information technology
costs, and other related costs and depreciation attributable to the applicable
Support Group.



(c)    Calculating Payment. The parties will determine the percentage of time
spent annually in each of Saul Company and Saul Centers matters by each
Allocated Support Employee (the “Allocated Percentage”). Each of the parties
hereto agrees to pay to the other, on a monthly basis, the Allocated Percentage
of the Allocated Support Employee Costs for each of their respective Allocated
Support Employees (collectively, the “Support Groups Costs”).




3

--------------------------------------------------------------------------------





Exhibit 10.(q)


    
(d)    Budgeting and Reconciliation. The Allocated Support Employees, Allocated
Support Employee Cost and the Allocated Percentages for the purpose of the
calculations set forth in this Section 3 shall be determined prospectively
annually on or before the last month of the calendar year and shall be reviewed
as of the end of the second quarter of the then effective calendar year (or more
frequently to the extent deemed appropriate by authorized officers of each
party), and adjusted prospectively for the second half of the calendar year. For
each calendar year, the number of Allocated Support Employees shall be
determined, by using the sum of (i) (1) the number of Allocated Support
Employees employed by each party and (2) the number of vacant positions expected
to be filled as of the first business day of the last month in the preceding
calendar year plus (ii) the projected new positions expected to be created and
filled during the current calendar year. For example, for the period from
January 1, 2018 through December 31, 2018, such number shall be based on the
number of Allocated Support Employees, vacant positions and new positions
projected to be filled of each party as of the first business day of December,
2017. The parties acknowledge that the number of Allocated Support Employees may
fluctuate from time to time within any quarter, but, subject to the provisions
set forth above for more frequent determinations by mutual agreement) have
agreed that the system of computation described above in this Section 3
substantially captures the agreement of the parties and is fair and equitable on
an overall basis.


4.    Industry Services Costs.


(a)    Acquisition and Development Group; Construction Group. The Acquisition
and Development Group (“A&D Group”) is composed of Employees of each of Saul
Company and Saul Centers. Saul Company employees perform acquisition and
development services for Saul Centers. Similarly, Saul Centers employees perform
acquisition and development services for Saul Company. The Construction Group is
composed of Saul Company employees, which employees perform construction
management services for both Saul Company and Saul Centers. The A&D Group and
the Construction Group shall be referred collectively herein as the “Industry
Groups.”


(b)    Industry Groups Costs. Commencing on the date hereof and continuing each
year thereafter, Saul Company and Saul Centers shall respectively determine the
monthly costs (“Industry Employee Cost”) of each employee in the Industry Groups
(individually, an “Industry Employee” and collectively, the “Industry
Employees”). The Industry Employee Cost will be calculated by adding the
following and dividing it by twelve (12) months:


(v)
annual base salary paid by the employer of such Industry Employee;

(vi)
annual bonus or other financial incentive paid by the employer to the Industry
Employee;

(vii)
annual employer contributions based on the amount of cash compensation such as
social security tax and retirement account matching; and

(viii)
other expenses of the home department of the Industry Employee based on the
average cost per person in his or her applicable group, which shall include all
rent, office expenses, professional fees, information



4

--------------------------------------------------------------------------------





Exhibit 10.(q)


technology costs, and other related costs and depreciation attributable to the
applicable group.


(c)    Calculating Payment. Employees of each of the Industry Groups track the
actual work hours spent in Saul Company and Saul Centers matters. The parties
will determine the percentage of time spent monthly by each Industry Group
Employee in Saul Company and Saul Centers matters (the “Monthly Percentage”).
Each of the parties hereto agrees to pay to the other party, the respective
Monthly Percentage of the Industry Employee Costs for each of their respective
Industry Employees (collectively, the “Industry Groups Costs”).


5.    Benefits Costs.


(a)    Company-Wide Shared Costs. Both Saul Company and Saul Centers have
offices in locations other than the Headquarters, and Employees who work at
locations other than the Headquarters. The parties agree that certain
“company-wide” costs of the operation of the respective businesses of Saul
Company and Saul Centers, whether relating to officers and Employees at
Headquarters or other offices, as set forth on Schedule 2 attached to this
Agreement (the “Company-Wide Shared Costs”) shall be allocated between Saul
Company and Saul Centers on a percentage basis proportionate to the number of
the Employees employed by each such party, including both of the Employees whose
principal place of business is the Headquarters and the Employees whose
principal place of business is a location other than the Headquarters; provided,
however, that group health insurance costs shall be allocated between the
parties based on the actual Employees of each party who participate in the group
health plan.


(b)     Excluded Employees. Anything herein to the contrary notwithstanding, the
parties acknowledge that the Company-Wide Shared Costs are not intended to cover
the hotel division field-based employees of Saul Company or its subsidiaries.


6.     Shared Program Costs.
(a)    Designated Programs. The parties acknowledge that (i) certain costs of
the operation of each of the parties are incurred under programs (the
“Designated Programs”) that apply only to certain segments of the employee
population, based on the needs of the employers and the terms of their
employment; and (ii) the cost and administrative activities related to such
programs (“Shared Program Costs”) can reasonably be expected to be reduced if
such Designated Programs are operated on a shared basis. The Designated Programs
covered by this Agreement are as set forth on Schedule 3 attached to this
Agreement. The costs for the items included on Schedule 3 shall be reviewed by
authorized officers of each of the parties on an annual basis (or more
frequently to the extent deemed appropriate by such authorized officers).


(b)    Calculating Payment. The portion of the Shared Program Costs allocated to
each of the parties hereto shall be determined based on the ratio of the number
of Employees of each party who attended the Designated Program to the total
number of Employees who attended the Designated Program.
    


5

--------------------------------------------------------------------------------





Exhibit 10.(q)


7.     Information Technology Costs.


(a)     Information Technology (“IT”) Equipment. The parties acknowledge that
each of Saul Company and Saul Centers will from time to time purchase computer,
telephone, and other information technology-related equipment for individual
employees (including, by way of example and not limitation, desktop computers
and office telephones) (collectively, the “IT Equipment”). All IT Equipment
costs shall be borne directly by the entity for whom that person works, and
shall not be included in the IT Shared Costs (as hereinafter defined).
(b)    IT Shared Costs. The parties acknowledge that IT software, third-party
services for maintenance of IT hardware and software, and licenses
(collectively, the “IT Software”) can be provided more efficiently and cost
effectively to Saul Company and Saul Centers on a shared basis. Costs for IT
Software utilized by either party (the “IT Shared Costs”) shall be calculated as
follows: Saul Company shall determine the cost of each individual component of
the IT Software that it has purchased or otherwise licensed and divide the cost
by the number of Employees who have such component installed on their computer.
The IT Shared Costs shall be allocated to each party based on the actual use of
IT Software by the Employees of each party.
(c)    Budgeting and Reconciliation. The cost of IT Software and the number of
individual Employee users of each of Saul Company and Saul Centers shall be
determined prospectively annually on or before the last month of the calendar
year and shall be reviewed before the end of the second quarter of the then
effective calendar year (or more frequently to the extent deemed appropriate by
authorized officers of each party), and adjusted prospectively for the second
half of the year. For each calendar year, such number shall be determined, by
using the actual number of users of IT Software employed by each party on the
first business day of the last month in the preceding calendar year plus the
projected new hires for the current calendar year.


8.     Legal Services. The parties acknowledge that certain “in-house” legal
services (the “Legal Services”) are provided to Saul Centers by employees of
Saul Company on an on-going basis for purposes of efficiency and cost
effectiveness. Saul Centers shall pay to Saul Company, on a monthly basis, a
fixed fee for each hour of legal services performed by Saul Company employees
for Saul Centers. Such hourly fee shall be determined by mutual agreement of the
parties on an annual basis (or more frequently to the extent deemed
appropriate), and based upon the “all-in” employment costs to Saul Company for
such employee and may be different for each member of the in-house legal team.


9.     Payment; Direct Billing; Reconciliation.


(a)     Monthly Payment. Each of the parties hereto agrees to pay to the other,
on a monthly basis, its allocation of the following costs as calculated pursuant
to this Agreement:


(i)
the Headquarters Shared Costs;

(ii)
the Auditor Space Costs;

(iii)
the Support Group Costs;

(iv)
the Industry Groups Costs;

(v)
the Company-Wide Shared Costs;



6

--------------------------------------------------------------------------------





Exhibit 10.(q)


(vi)
the Shared Program Costs;

(vii)
the IT Shared Costs; and

(viii)
the Legal Services.



    The parties agree that as an administrative convenience, Saul Centers may
offset its monthly payment to Saul Company by the monthly amounts owed to Saul
Centers by Saul Company under this Agreement.


(b)    Supporting Documentation; Inspection Right. Either party may request
supporting documentation evidencing any of the sums payable by the other party
under this Agreement. Such supporting documentation shall be made available to
the requesting party within five (5) business days of such written request. Each
party will keep and maintain books and records on behalf of the other party in
accordance with past practices and internal control procedures. Each party will
have the right, at any time and from time to time upon reasonable prior notice
to the other party to inspect and copy (at its expense) during normal business
hours at the Headquarters the books and records relating to the services and
costs, and with respect to the other party’s performance of its obligations
under this Agreement. This inspection right will include the ability of the
other party’s financial auditors to review such books and records in the
ordinary course of performing standard financial auditing services for such
party (but subject to such financial auditors executing appropriate
confidentiality agreements reasonably acceptable to the other party, if
requested). Upon the expiration or termination of this Agreement, each party
will be obligated to return to the other party, as soon as reasonably
practicable, any property or materials of the other party that is in its control
or possession.


(c)    Direct Billing. The parties acknowledge that a number of operational and
other costs are billed by outside vendors directly to Saul Company or Saul
Centers. The parties will make all reasonable efforts to confirm that such costs
are billed to and paid by the correct party in each case. On a quarterly basis
(or more frequently to the extent deemed appropriate by authorized officers of
each of the parties), any misapplied invoices and payments shall be reconciled
and appropriate payments shall be made by each party to the other. In addition,
certain shared services may be billed or invoiced to both Saul Company and Saul
Centers. The parties agree that either party may pay such invoices and submit a
request for reimbursement to the other party.


(d)    Reconciliation. The parties also agree that they will make all reasonable
efforts to ensure that all allocations, charges and payments made pursuant to
this Agreement are accurate. On an annual basis (or more frequently to the
extent deemed appropriate by authorized officers of each of the parties), such
allocations, charges and payments shall be reviewed and reconciled, and any
appropriate payments shall be made by each party to the other.


10.    Ordinary Course of Business Changes; Amendments.


(a)    Changes to the services or programs shared by the parties and listed as
the Headquarters Shared Costs, the Company-Wide Shared Costs, the Shared Program
Costs and the IT Shared Costs, may be made by the parties, on an annual basis,
by mutual agreement of authorized officers. Changes in the hourly billing rates
of the Legal Services may also be made by the parties, on an annual basis by
mutual agreement of authorized officers.


7

--------------------------------------------------------------------------------





Exhibit 10.(q)


  
(b) Except as expressly provided in Section 10(a) above, this Agreement may be
amended only by agreement in writing of all parties.


11.    Resolution of Disputes


(a)    Saul Centers and Saul Company acknowledge that the success of their
relationship requires an efficient decision-making process for issues that arise
under this Agreement. The Parties shall use reasonable best efforts to resolve
specific disputes posed by either Party. If the dispute is not resolved in a
satisfactory manner within five (5) business days from submission to the other
Party in writing with all necessary supporting materials, the dispute shall be
submitted in writing to the President of Saul Centers and the Chairman of Saul
Company (the “Senior Leaders”) for resolution. If the Senior Leaders are unable
to resolve the dispute within (10) business days, the dispute shall be submitted
to the Audit Committee of Saul Centers and the Chairman of Saul Company (the
“Dispute Resolution Board”).


(b)    Any dispute which has not been resolved by the Dispute Resolution Board
within ten (10) business days shall be adjudicated by binding arbitration in
accordance with the then-applicable CPR Rules for Non-Administered Arbitration
(the “CPR Rules”). The arbitration shall be conducted by three arbitrators. Each
Party shall appoint one arbitrator, and the two Party-appointed arbitrators
shall then appoint a third arbitrator, who shall chair the tribunal, in
accordance with the CPR Rules. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. Judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction. Unless otherwise
agreed by the Parties, the arbitration shall be conducted in Washington, D.C.
The arbitrators shall have no authority to award punitive, exemplary, indirect
or special damages except in connection with a statutory claim that explicitly
provides that relief, nor any authority to hear or certify any class action.


(c)    Notwithstanding anything to the contrary in this Agreement, all
negotiations pursuant to this Section 11 shall be deemed to be confidential
information and treated as compromise and settlement negotiations under any
applicable state or federal evidentiary law. The Parties shall maintain the
confidentiality of all negotiations, settlements and arbitration awards in
accordance with the CPR Rules, unless otherwise required by applicable laws;
provided, however, that arbitration proceedings may be disclosed when and to the
extent necessary if a Party requests a judgment confirming, challenging or
enforcing an arbitration award.


(d)    Each Party shall bear its own expenses arising from preparing for and
participating in any negotiations or arbitration under this Section 11; provided
that the Parties shall each be responsible for fifty percent (50%) of the costs
and fees owed to the arbitrators, and/or CPR, as applicable, in accordance with
any arbitration held in accordance with this Section 11.


(e)    For purposes of this Section 11, references to each Party shall mean the
Saul Company, on the one hand, and Saul Centers, on the other hand.








8

--------------------------------------------------------------------------------





Exhibit 10.(q)




12.    General Provisions.
 
(a)    Nothing herein contained shall prevent employees of Saul Company from
engaging in other activities, including, without limitation, the rendering of
advice to, and performance of services for, other entities affiliated with Saul
Company.


(b)    This Agreement shall have a term of one year from the date set forth
above, and thereafter shall automatically continue for additional one-year terms
unless terminated by either party upon not less than thirty (30) days’ written
notice to the other party. The parties may terminate this Agreement at any time
by mutual written agreement. Within thirty (30) days after the effective date of
such termination (i) all unpaid payments or reimbursements for services
performed or costs incurred under this Agreement by either party prior to such
termination shall be paid by the other party and (ii) a reconciliation pursuant
to Section 9(d) above shall be agreed upon and paid.


(c)     Any notice, report or other communication required or permitted to be
given hereunder shall be in writing and shall be provided by personal delivery,
interoffice mail or recognized overnight courier. Any such notices to either
party shall be given to the Headquarters address unless a party has provided the
other party with notice, pursuant to this subsection (c), of a different notice
address.


(d)    This Agreement shall not be changed, modified, terminated, or discharged,
in whole or in part, except by an instrument in writing signed by all parties
hereto, or their respective successors or assignees.


(e)    The provisions of this Agreement are independent of and severable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.


(f)    This Agreement shall be construed and interpreted in accordance with the
laws of the State of Maryland, without regard to conflict of law principles.


(g)    This Agreement contains the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. The parties acknowledge and agree that upon the
execution of this Agreement, the Original Shared Services Agreement is hereby
superseded in full and replaced by this Agreement.


(h)    Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy,


9

--------------------------------------------------------------------------------





Exhibit 10.(q)


power or privilege with respect to any other occurrence. No waiver shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.


(i)     The titles of paragraphs and subparagraphs contained in this Agreement
are for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation hereof.


(j)     This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.


[signature page follows]




10

--------------------------------------------------------------------------------





Exhibit 10.(q)


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




B. F. SAUL COMPANY


                    


By: /s/ Patrick T. Connors            
Name: Patrick T. Connors
Title: Senior Vice President




SAUL CENTERS, INC.


                    
By: /s/ Scott V. Schneider        
Name: Scott V. Schneider
Title: Senior Vice President






















Schedule 1: Headquarters Shared Costs


Schedule 2: Company-Wide Shared Costs; Excluded Employees


Schedule 3: Designated Programs/Shared Program Costs




11

--------------------------------------------------------------------------------





Exhibit 10.(q)


Schedule 1


Headquarters Shared Costs


Paper and supplies
Plant and facilities maintenance contracts
Lunchroom charges
Copiers and other equipment rental and maintenance
Company sponsored special events
7501 parking costs
Metro SmartTrip benefits
Costs of offsite storage, pantry supplies and other services
















12

--------------------------------------------------------------------------------





Exhibit 10.(q)


SCHEDULE 2
Company-Wide Shared Costs
Group health
Group life insurance
Fidelity bonds
EAP and other employee support services
Wellness Programs


13

--------------------------------------------------------------------------------





Exhibit 10.(q)


SCHEDULE 3
Designated Programs/Shared Costs
Designated Programs:
CPD




14